Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s amendments are entered.
Over the course of a new search a new rejection is made in view of a new reference.
Applicant’s arguments are moot in view of the new rejection. 
The 101 rejection is not overcome. 
The claims recite an abstract idea of determining a cognitive test.  If a user fails, the cognitive capacity is poor and should not assume control. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1, 11, and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US 8,738,523 B1 to Sanchez and assigned to STATE FARM™ and which was filed in 2013 and which is prior to the effective filing date of 12-27-18 (hereinafter “Sanchez”) and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18.

1.    (Currently Amended) A compute device comprising: circuitry configured to: 
    PNG
    media_image1.png
    928
    791
    media_image1.png
    Greyscale

transmit content for display on a display device (see element 220) to a user, the content including a first activity configured to engage the user via the display device:  (see FIG. 3c where a cognitive test is provided to the user on a smart phone to determine if the user is paying attention via a game of adding 3 plus 5; see col. 8, lines 21-49) 
    PNG
    media_image2.png
    788
    784
    media_image2.png
    Greyscale
prompt a message to the user to turn user's attention from the first activity to a second activity that needs situational awareness by the user: receive a user response to the message; and  (see FIG. 6 where the user is provided an alert that the operator is at risk and the operator is alerted to the impairment and receives an alert confirmation in blocks 502-
analyze the user response to determine an accuracy of the user response and a response time, wherein the accuracy and response time are indicative of a cognitive capacity of the user (see claim 1-5 where a cognitive ability test of the driver is provided; see col. 7, line 55 to col. 8, line 55 where a cognitive test for braking, steering, questions and a score is provided )”.  
Sanchez is silent but Williams teaches “to assume control of an autonomous vehicle when the autonomous vehicle encounters a situation that the vehicle is unable to navigate”. . (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can 


    PNG
    media_image3.png
    688
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    681
    651
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent Application Pub. No.: US 2018/0189581 A1 to Turcot et al.

    PNG
    media_image5.png
    668
    816
    media_image5.png
    Greyscale

Sanchez is silent but Turcot et al teaches “…2.    The compute device of claim 1, wherein the first activity is a video game. (See FIG. 1 where the cognitive state is inferred and then stored in the engine in blocks 130-190 paragraph 99-101 and 80)”;


Claims 3-4 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999.

 “3.    The compute device of claim 1, wherein the circuitry is further configured to: 
start a timer in response to a prompt of the message to the user; and
stop the timer, in response to a receipt of the user response”.  (See col. 10, lines 15 to 40). 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.

Sanchez is silent but Williams teaches “4.    The compute device of claim 3, wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of SANCHEZ with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be 

Claim 5 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.
Sanchez is silent but Williams teaches “…5.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with a vehicle with autonomous driving features; and” (see paragraph 33-34); 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.

Sanchez is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez 

Claims 6-7 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Sanchez is silent as to but the ‘514 teaches “…6.    The compute device of claim 5, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Sanchez is silent as to but the ‘514 teaches “…7.    The compute device of claim 5, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. (See summary of an invention where 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Claims 8-9 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”).

    PNG
    media_image6.png
    747
    789
    media_image6.png
    Greyscale

Sanchez is silent but Phillips teaches “8.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with an(SIC) vehicle with autonomous driving features; and  (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image7.png
    846
    673
    media_image7.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user.  (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14; see also page 20 where the driver may be fine but using an air conditioning in a strange manner and this can indicate a poor cognitive state or that further review is needed in a scoring );

    PNG
    media_image8.png
    828
    448
    media_image8.png
    Greyscale



Sanchez is silent but Phillips teaches “9.    The compute device of claim 1, wherein the circuitry is further configured to: determine, whether to communicate with an(SIC) vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or failed a cognitive capacity test”.  (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved 

Sanchez is silent but Phillips teaches “10.    The compute device of claim 1, wherein the circuitry is further configured to send a result of the analysis to a testing center. (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel. See tables 1-4);
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of PIRIM.

Sanchez is silent but PIRIM et al teaches “12.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
start a timer in response to a prompt of the message to the user; and
stop the timer, in response to a receipt of the user response;”.  (See col. 10, lines 15 to 40).
See motivation statement above.
Sanchez is silent but Williams teaches “wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )”. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez 

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

“…13.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
determine whether to communicate with a  vehicle with autonomous driving features; and ” (see paragraph 33-34); It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.

Sanchez is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and 

Claims 14-15 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Sanchez is silent as to but the ‘514 teaches “…14.    The one or more machine-readable storage media of claim 13, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese 

Sanchez is silent as to but the ‘514 teaches “…15.    The one or more machine-readable storage media of claim 13, wherein to send the message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills and when they are not intoxicated the user can be allowed to activate the circuit to start and unlock the vehicle ).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez 

Claims 16-18 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”).

    PNG
    media_image6.png
    747
    789
    media_image6.png
    Greyscale

Sanchez is silent but Phillips teaches “16.    The one or more machine-readable storage media of claim 11, further comprising
a plurality of instructions that in response to being executed cause the compute device to:
determine whether to communicate with a vehicle with autonomous driving features; and (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image7.png
    846
    673
    media_image7.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the 

Sanchez is silent but Phillips teaches “17.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
determine, whether to communicate with an vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or failed a cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)



“18.    The one or more machine-readable storage media of claim 1, wherein the circuitry is further configured to send a result of the analysis to a testing center” . (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel.)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow 

Claim 20 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999.

Sanchez is silent but PIRIM et al teaches “20.    The method of claim 19, further comprising:
starting, by the compute device, a timer in response to prompting the message to the user; and
stopping, by the compute device, the timer, in response to receiving the user response; (See col. 10, lines 15 to 40).
Sanchez is silent but Williams teaches “wherein analyzing the user response to determine the response time comprises determining, by the compute device, the response time based on the timer and determining whether the response time is within a predefined acceptable range”. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to 
See motivation statement above. 
Claim 21 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Sanchez is silent but Williams teaches “…21.    The method of claim 19, further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features ” (see paragraph 33-34); It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.

Sanchez is silent as to but the ‘514 teaches “… and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle, a message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).


Claims 22-23 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014.

Sanchez is silent as to but the ‘514 teaches “…22.    The method of claim 21, wherein sending the message to the vehicle to unlock the vehicle comprises sending, in response to determining that the user response is accurate and by the compute device, the message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Sanchez is silent as to but the ‘514 teaches “…23.    The method of claim 21, wherein sending the message to the vehicle to unlock the vehicle comprises sending, in response to determining that the response time is within the predefined acceptable range, the message to the vehicle to unlock the vehicle. . (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Claims 24-25 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”).

    PNG
    media_image6.png
    747
    789
    media_image6.png
    Greyscale

Sanchez is silent but Phillips teaches “24.    The method of claim 19 further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras) 
    PNG
    media_image7.png
    846
    673
    media_image7.png
    Greyscale
and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle, a message to the vehicle to adjust a warning time as a function of a cognitive capacity test result of the user. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow 

Sanchez is silent but Phillips teaches “25.    The method of claim 19, further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features and determining, by the compute device and in response to determining that the compute device is not to communicate with the vehicle, whether the user passed or failed the cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14) (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved impairment detection as a one sided fits all approach may be unreliable.  This can provide improved reliability and safety and prevent drunk driving 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. sec. 101 as being directed to an abstract idea without significantly more.  Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. This is a statutory class of subject matter.   Claim 1 is directed to a circuit.  Claim 11 is directed to a storage medium.  Claim 19 is directed to a method.  Claim 11 and 19 can be directed to a transitory signal and are not statutory.  Claim 1 is directed to a circuit.  Claim 1 is statutory. 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims are directed to a method of organizing a human activity.  One human can speak to a second human and infer that they lack a capacity to drive as they are tired or are drunk or have Alzheimer’s disease. They can then speak to them analyze the response and tell them they should be refrained from operating a vehicle.  This is an abstract idea.  The claim recite 1. Displaying content, 2. Prompting a message, 3. Receiving a response, which can be no response and then send a message that they are asleep or dead and cannot assume any control of any machine as they can injure themselves. The claims recite only a circuit.  This is not significantly more than the abstract idea. The other claims only recite a transitory signal. The claims are not statutory. 

Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. he claims do not. It is well known in the art to lock a vehicle when a person is drunk based on an inference.
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.

(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a manner that provides meaningful limits on the judicial exception that is more than an attempt to draft around the judicial exception.  Are they integrated into a practical application of the improvement.  Yes, as a whole the mental process is integrated into a practical application of the mental process. Therefore, the claim is eligible versus performing Step 2B as there is no inventive concept recited).  
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a practical application and the combination of elements recite an improvement over the prior art systems by allowing remote systems to share information in real time in a standardized format. Step 2A is no and the claim is eligible).  



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668